Exhibit (10.2)

COOPER TIRE & RUBBER COMPANY

NONQUALIFIED SUPPLEMENTARY BENEFIT PLAN

Amended and Restated as of January 1, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Article I. Purpose and Definitions

  

1.1. Purpose

     1   

1.2. Definitions

     1   

Article II. Benefits Under the Plan

  

2.1. Deferral of Supplemental Retirement Plan and Savings Plan Benefits

     2   

2.2. Amount of Supplemental Retirement Plan Benefit

     2   

2.3. Amount of Supplemental Savings Plan Benefit

     3   

2.4. Investment Return on Supplemental Savings Benefits

     3   

2.5. Payment of Supplemental Benefits

     4   

Article III. Administration of the Plan

  

3.1. Administrator

     5   

3.2. Powers and Discretion of Administrator

     5   

3.3. Actuary

     5   

3.4. Claims Procedure

     5   

Article IV. General Conditions

  

4.1. Amendment and Termination

     6   

4.2. Designation of Beneficiary

     6   

4.3. Effect on Qualified Plans

     6   

4.4. Non-Assignability of Right to Receive Benefits

     6   

4.5. Not an Employment Contract

     6   

4.6. Applicable Law; Construction

     7   

4.7. Non-Funded Plan

     7   

4.8. Funding Upon Change in Control

     7   

4.9. Not a Qualified Plan

     7   

4.10. Effect on Contractual Rights

     7   

4.11. Severability

     7   

4.12. Effective Date

     8   

Exhibit A

     9   

 

i



--------------------------------------------------------------------------------

COOPER TIRE & RUBBER COMPANY

NONQUALIFIED SUPPLEMENTARY BENEFIT PLAN

Amended and Restated as of January 1, 2013

Article I. Purpose and Definitions

 

1.1. Purpose. This is the Cooper Tire & Rubber Company Nonqualified
Supplementary Benefit Plan, amended and restated as of January 1, 2013 (“Plan”).
The purpose of the Plan is, as contemplated by Section 3(36) of Title 1 of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and as
contemplated in various employment agreements, to compensate for the loss of:

 

  a. Retirement benefits and certain death benefits under the Retirement Plan,
and/or

 

  b. Matching Contributions and Discretionary Contributions under the Savings
Plan,

 

     when benefits under the qualified plans maintained by the Company are
limited due to (i) Section 415, Section 401(a)(17), Section 401(k) or
Section 401(m) of the Internal Revenue Code of 1986, as amended (“Code”), or
(ii) certain provisions in the Company’s qualified plans.

 

1.2. Definitions. The following terms, when capitalized, shall have the
designated meanings set forth below unless a different meaning is plainly
required by the context:

 

  a. “Administrator” shall have the meaning set forth in Section 3.1 of the
Plan.

 

  b. “Beneficiary” shall have the meaning set forth in Section 4.2 of the Plan.

 

  c. “Board of Directors” means the Board of Directors of the Company.

 

  d. “Change in Control” means the occurrence of any of the events as defined in
the Cooper Tire & Rubber Company Change in Control Severance Pay Plan (Amended
and Restated as of August 4, 2010) as amended from time to time (the “CIC Plan”)
including a Potential Change in Control as defined in the CIC Plan.

 

  e. “Committee” means the Compensation Committee of the Board of Directors.

 

  f. “Company” means Cooper Tire & Rubber Company, a Delaware corporation, and
any subsidiary thereof which may be added to the Plan by action of the
Committee. Exhibit A to the Plan reflects the subsidiaries currently approved to
participate in the Plan.

 

  g. “Company Common Stock” means Common Stock of Cooper Tire & Rubber Company,
$1 par value per share.

 

  h. “Employee” means any person who is regularly employed on a salaried basis
by the Company.

 

  i. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations issued thereunder.

 

1



--------------------------------------------------------------------------------

  j. “Participant” means any Employee who is a participant in the Retirement
Plan and/or the Savings Plan who has been designated by the Committee as a
member of a select group of management and highly compensated employees eligible
to participate in the Plan, and whose aggregate benefits therefrom are limited
by (i) Section 415, Section 401(a)(17), Section 401(k) or Section 401(m) of the
Code, or (ii) certain provisions in the qualified plans.

 

  k. “Plan” means the Cooper Tire & Rubber Company Nonqualified Supplementary
Benefit Plan, as amended and restated as of January 1, 2013.

 

  l. “Retirement Plan” means the Cooper Tire & Rubber Company Spectrum
Retirement Plan, as amended or restated from time to time.

 

  m. “Savings Plan” means the Cooper Tire & Rubber Company Spectrum Investment
Savings Plan, as amended or restated from time to time.

 

  n. “Specified Employee” means any Participant designated by the Company as
such in accordance with Treasury Regulation 1.409A-1(i) on December 31 each year
for the following year.

Article II. Benefits Under the Plan

 

2.1. Deferral of Supplemental Retirement Plan and Savings Plan Benefits. This is
a nonelective deferred compensation plan in which a Participant is not provided
an opportunity to elect the time and form of distribution of the deferred
compensation. The deferral of the amounts calculated pursuant to Sections 2.2
and 2.3 below is automatic as a result of the irrevocable election made by the
Administrator no later than December 31 of the calendar year immediately
preceding the calendar year in which such amounts are earned and such election
will automatically renew each calendar year thereafter unless changed by the
Administrator no later than December 31 to be effective for the following year.

 

2.2. Amount of Supplemental Retirement Plan Benefit. The amount of Retirement
Plan benefits that a Participant or Beneficiary is entitled to receive under
this Plan as a supplement to retirement benefits under the Retirement Plan shall
be equal to the excess of Amount 2.2.a. over Amount 2.2.b. below.

 

     Amount 2.2.a.

 

     The benefit which such Participant or Beneficiary is entitled to receive
under the Retirement Plan as of the date on which the Participant’s termination
of employment with the Company occurs, computed without giving effect to the
limitations imposed by Section 415 and Section 401(a)(17) of the Code; less

 

     Amount 2.2.b.

 

     The benefit which such Participant or Beneficiary is entitled to receive
under the Retirement Plan as of the date described in Section 2.2.a. computed
giving effect to the limitations imposed by Section 415 and Section 401(a)(17)
of the Code.

 

2



--------------------------------------------------------------------------------

     Notwithstanding the foregoing, however, no retirement benefits shall be
paid under the Plan to or with respect to any Participant who receives a
payment, under an agreement with the Company (or any successor to the Company)
or under any plan, program or arrangement of the Company (or any successor to
the Company), the amount of which is calculated to be the actuarial equivalent
of the retirement benefit that the Participant has accrued (prior to such
payment) under this Plan.

 

2.3. Amount of Supplemental Savings Plan Benefit. The benefits that a
Participant or Beneficiary is entitled to receive under the Plan as a supplement
to benefits under the Savings Plan shall be equal to the excess of Amount 2.3.a.
over Amount 2.3.b. below for each calendar year in which the Plan is in effect,
aggregated for all such years, plus the investment return as specified in
Section 2.4 below:

Amount 2.3.a.

The amount of Matching Contributions and Discretionary Contributions under the
Savings Plan that would have been credited to the Participant’s account if the
limitations imposed by Section 415, Section 401(a)(17), Section 401(k) and
Section 401(m) of the Code were not given effect for each such year described in
the first paragraph of this section; less

Amount 2.3.b.

The amount of Matching Contributions and Discretionary Contributions actually
credited to the Participant’s Savings Plan account in each such year described
in the first paragraph of this section.

 

2.4. Investment Return on Supplemental Savings Benefits. The investment return
to be included in the calculation of benefits under Section 2.3 shall begin to
accrue with respect to supplemental benefits determined for any year on the
first business day in March in the following year and shall be calculated
(a) with interest as if invested in the Short-Term Fixed Income investment
option under the Savings Plan until paid, or (b) at the Participant’s election
from time to time with respect to all or any part of his or her supplemental
savings plan account or future accruals thereto, as if invested in any other
investment options available under the Savings Plan.

Current and future allocations among the investment alternatives specified above
shall be directed by each Participant in accordance with procedures established
by the Administrator. If a Participant fails to provide any such investment
instructions, all amounts credited to his or her supplemental savings plan
account under this Plan shall be deemed to be invested in the Short-Term Fixed
Income investment option under the Savings Plan.

Subject to the Company’s general policies on insider trading in Company Common
Stock, Participants may elect to give directions or modify previous directions
for the investment of his or her supplemental savings plan account in the
following respects by giving such advance written notice to the Company as the
Administrator shall require:

 

3



--------------------------------------------------------------------------------

  a. The Participant may give or modify directions for the deemed investment of
amounts to be credited to his or her notional account as of or after any future
date among the investment options available under the Savings Plan; and

 

  b. The Participant may elect to have the notional balance in his or her
supplemental savings plan account then deemed to be held in the Short Term Fixed
Income investment option under the Savings Plan (or any identified fraction or
dollar amount he or she designates) invested among the other investment options
available under the Savings Plan.

Any such election will be subject to the Company’s policies on insider trading
in Company Common Stock and shall be subject to the prior approval of the
Administrator. The Administrator may reject a proposed election if the
Administrator determines in good faith that the election would violate the
Company’s insider trading policy or would subject the Participant to liability
under Section 16(b) of the Securities Exchange Act of 1934, as amended.

If a Participant desires that deemed acquisitions or dispositions of Company
Common Stock to or from his or her supplemental savings plan account, other than
discretionary intra-plan transfers to or from the other investment options
available under the Savings Plan, be exempt from potential stock trading
liability under Section 16(b) of the Securities Exchange Act of 1934, as
amended, the Participant may provide in his or her written investment
instructions that such deemed acquisitions or dispositions of Company Common
Stock shall be subject to and conditioned on the satisfaction of the approval
requirements relating to such transactions set forth in subsections (d) and
(e) of Rule 16b-3 of the Securities and Exchange Commission.

 

2.5. Payment of Supplemental Benefits. Payment of supplemental benefits
hereunder shall be accomplished by means of unfunded payments directly from the
Company or from any grantor trust established by the Company to fund such
payments.

Payment of supplemental benefits shall be made in cash in a single sum payment
no later than March 15 of the year following the Participant’s termination of
employment with the Company; provided, however, that notwithstanding the
foregoing, no distribution shall be made to a Specified Employee by reason of
termination of employment until six months after the date the Specified
Employee’s employment terminated. Payment shall be made to the Specified
Employee within 30 days after the lapse of such six-month period.

 

4



--------------------------------------------------------------------------------

Article III. Administration of the Plan

 

3.1. Administrator. The operation of the Plan, with respect to Participants
herein and their Beneficiaries, shall be administered by a committee consisting
of one or more persons who shall be appointed by and serve at the pleasure of
the Committee (“Administrator”).

 

3.2. Powers and Discretion of Administrator. The Administrator shall have full
authority to administer the Plan according to its terms and to make, amend and
interpret all appropriate rules and regulations for the administration of the
Plan. The Administrator shall have discretionary authority to interpret the
terms of the Plan and the amount of benefits payable to any Participant under
the Plan. Any determination of the Administrator with respect to the Plan shall
be conclusive as to the Company, any Participant and any Beneficiary.

 

3.3. Actuary. The Administrator may employ an actuary to advise the Company and
the Administrator as to actuarial matters relating to administration of the
Plan.

 

3.4. Claims Procedure.

 

  c. A Participant or his Beneficiary (the “Claimant”) may file a written claim
for payments under this Plan with the Administrator. Except under special
circumstances, such claims shall be approved or denied within 90 days. Any
denial of such claim shall be by written notice from the Administrator stating:

 

  (5) the specific reason for the denial;

 

  (6) the specific provisions of the Plan or related agreements on which the
denial is based;

 

  (7) a description of any additional material or information necessary for the
Claimant to perfect the claim, along with an explanation as to why such material
or information is necessary; and

 

  (8) information as to how the Claimant may submit the claim to the
Administrator for review.

 

  d. The Claimant, within 90 days of such notice, may file with the
Administrator a written request for a review of the denial. Except under special
circumstances, the Administrator’s decision on review shall be made within 60
days of the request. Such decision shall be by a written notice stating the
reasons for the decision, and such decision shall be final.

 

5



--------------------------------------------------------------------------------

Article IV. General Conditions

 

4.1. Amendment and Termination. The Committee at any time may amend or terminate
the Plan, in whole or in part. However, no such amendment or termination shall
adversely affect (a) the benefit under this Plan of any Participant or his or
her Beneficiary then being received or entitled to be received or (b) the right
of any other Participant to receive upon retirement, or his or her Beneficiary
to receive upon such Participant’s death, that amount of benefit as would have
been received under the Plan if the employment of the Participant had been
terminated immediately prior to the adoption of the amendment or termination of
the Plan.

 

4.2. Designation of Beneficiary. Each Participant shall have the right at any
time to designate, or to rescind or change such designation of, a primary and a
contingent beneficiary to receive benefits payable in the event of the
Participant’s death. Such designation, or rescission or change of designation,
shall be made in writing and shall be filed with the Administrator. The
designation shall be effective as of the date filed with the Administrator and
shall be controlling over any disposition by will or otherwise. In the event
that a Participant fails to so designate any beneficiary, or in the event there
shall be no beneficiary so designated by such Participant living at the time of
such Participant’s death, then and in either of said events, any such benefits
shall be paid in one lump sum to the person or persons designated as the
Participant’s beneficiary under the Savings Plan, or, if none, comprising the
first surviving class of the following classes:

 

  a. The Participant’s widow or widower.

 

  b. The Participant’s surviving children.

 

  c. The Participant’s surviving parents.

 

  d. The Participant’s surviving brothers and sisters.

 

  e. The executor or administrator of the Participant’s estate.

 

4.3. Effect on Qualified Plans. The adoption, administration, amendment or
termination of the Plan shall have no effect upon the Retirement Plan, the
Savings Plan, or any other of the Company’s qualified plans.

 

4.4. Non-Assignability of Right to Receive Benefits. The right to receive
benefits under the Plan may not be anticipated, alienated, sold, transferred,
assigned, pledged, encumbered or subjected to any charge or legal process; and
if any attempt is made to do so, or a person eligible for any benefit becomes
bankrupt, the interest under the Plan of the person affected may be terminated
by the Administrator and the Administrator may cause the same to be held or
applied for the benefit of such person or one or more of his or her dependents
in such manner as it deems proper. In particular, the right to receive benefits
under the Plan may not be assigned to a spouse or ex-spouse of the Participant
or other person under the terms of a court order that purports to be a Qualified
Domestic Relations Order under Section 414(p) of the Code.

 

4.5. Not an Employment Contract. This Plan does not give to any Participant the
right to continued employment with the Company or otherwise enlarge or affect
employment status or rights. All Participants remain subject to: change of
salary, transfer, change of job, discipline, layoff, discharge or any other
change of employment status, the same as if the Plan had not been adopted.

 

6



--------------------------------------------------------------------------------

4.6. Applicable Law; Construction. All questions pertaining to the construction,
validity and effect of the provisions hereof are to be determined in accordance
with the laws of the State of Ohio. Article and section headings are for
convenience only and shall not be considered as part of the terms and provisions
of the Plan. Words in the masculine gender shall include the feminine, and the
singular shall include the plural, and vice versa, unless qualified by the
context.

 

4.7. Non-Funded Plan. The entire cost of the Plan will be paid from the general
assets of the Company. It is the intent of the Company to pay benefits under the
Plan as they become due. No liability for the payment of benefits under the Plan
shall be imposed upon any officer, director, employee or stockholder of the
Company. Nothing in the Plan shall preclude the Company from setting aside
amounts in a trust pursuant to one or more trust agreements between a trustee
and the Company (such as the Company’s Master Grantor Trust). However,
Participants, and their beneficiaries, heirs, successors and assigns, shall have
no secured interest or claim in any property or assets of the Company or such
trust. The Company’s obligation under the Plan shall be merely that of an
unfunded and unsecured promise of the Company to pay future benefits.

 

4.8. Funding Upon Change in Control. In the event of a Change in Control, an
amount equal to all then undistributed benefits under the Plan shall be promptly
deposited by the Company, to the extent it has not previously done so, into the
Company’s Master Grantor Trust as provided in the CIC Plan. All applicable
provisions of paragraph 6 of such plan shall apply to any funding under this
Plan.

 

4.9. Not a Qualified Plan. This Plan is not intended to be a qualified pension
plan or to be a pension benefit or welfare benefit plan subject to ERISA. The
Plan is intended to be a so-called “top-hat” plan that is not a qualified plan
within the meaning of Section 401(a) of the Code and that is unfunded, and
maintained by the Company primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees of
the Company within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA. The Plan shall be administered and interpreted in a manner consistent
with this intent.

 

4.10. Effect on Contractual Rights. This Plan shall not interfere with, reduce
or otherwise adversely affect any contractual right of a Participant or his/her
Beneficiary with respect to retirement of the Participant, or relieve the
Company of any contractual obligations to a Participant or his/her Beneficiary
with respect to retirement of the Participant, except to the extent of payments
made under this Plan.

 

4.11. Severability. If any provisions of the Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts of the Plan, but the Plan shall be construed and enforced as if
said illegal or invalid provision had never been included herein.

 

7



--------------------------------------------------------------------------------

4.12. Effective Date. This Plan, as amended and restated herein, shall be
effective as of January 1, 2013, and shall supersede the Plan as amended and
restated as of January 1, 2008.

IN WITNESS WHEREOF, Cooper Tire & Rubber Company has caused the Plan to be
executed as of the day and year first above written:

 

COOPER TIRE & RUBBER COMPANY By:   /s/ Brenda S. Harmon   Brenda S. Harmon  
Senior Vice President   Chief Human Resources Officer

 

8



--------------------------------------------------------------------------------

COOPER TIRE & RUBBER COMPANY

NONQUALIFIED SUPPLEMENTARY BENEFIT PLAN

Amended and Restated as of January 1, 2013

EXHIBIT A

ATTACHMENT TO SECTION 1.2(f) – SUBSIDIARIES

 

1) CTBX Company

 

2) Max-Trac Tire Co., Inc.

 

3) Mickey Thompson Performance Racing Inc.

 

9